Citation Nr: 1708626	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Graham C. Keithley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2010, the Veteran testified in a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

Historically, the issues listed above were denied by the Board in a March 2013 decision.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand (JMR), vacating the Board's March 2013 decision and returning these issues to the Board for further consideration.

In July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the July 2014 Board Remand is included in the Remand section below.  The appeal is REMANDED to the AOJ.



REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Service Connection for Diabetes Mellitus

The Veteran has consistently reported that he has diabetes mellitus due to in-service herbicide exposure while aboard the USS Walke in waters off the shores of the Republic of Vietnam.  The Veteran's service personnel records confirm the Veteran's presence aboard the USS Walke, and the DD Form 214 reflects that the Veteran served in the "Vietnam Area."  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also Gray v. McDonald, 27 Vet. App. 313 (2015).

In the July 2014 Board Remand, the AOJ was explicitly instructed to undertake any other additional development deemed necessary, to include another inquiry to the appropriate service department regarding verification of the Veteran's service in Vietnam.  It does not appear that the RO contacted the Joint Services Records Research Center (JSRRC) to verify the Veteran's service aboard the USS Walke and in inland waterways of the Republic of Vietnam.  According to a memorandum, dated November 2016, the RO determined that there was a lack of information required by the JSRRC to verify herbicide exposure in the Republic of Vietnam.  However, the memorandum also indicated that the Veteran served aboard the USS Walke, which was in the official waters of the Republic of Vietnam during the following dates:

August 27 l965 to September 9, l965
September 23,1965 to September 26, 1965
May 30, 1966 to June 16, 1966
August 12, 1966 to August 16, 1966
September 18, 1966 to October 7, 1966
October 19, 1966 to October 27, 1966
May 23, 1967 to June 16, 1967
July 3, 1967 to August 3, 1967
August 10, 1967 to August 16, 1967
September 8, 1967 to October 7, 1967
October 22, 1967 to November 14, 1967
November 29, 1967 to December 21, 1967
January 7, 1968 to January 15, 1968
January 30, 1968 to February 21, 1968

In this regard, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  As such, another remand is necessary to obtain the deck logs of the USS Walke during the dates identified above, and to verify whether the USS Walke traveled in the inland waterways of Vietnam.

Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

Given the Veteran's contention that the bilateral lower extremity peripheral neuropathy is secondary to the diabetes mellitus, the appeal of service connection for bilateral lower extremity peripheral neuropathy is inextricably intertwined with the issue of service connection for diabetes mellitus.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the appeal of service connection for bilateral lower extremity peripheral neuropathy should be remanded on this basis alone.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository, and request the deck logs for the USS Walke, including all movements and operations conducted, to verify whether the USS Walke traveled in the inland waterways of Vietnam.

For the above purpose, request a search of USS Walke deck logs for the following periods:

August 27, l965 to September 9, l965
September 23, 1965 to September 26, 1965
May 30, 1966 to June 16, 1966
August 12, 1966 to August 16, 1966
September 18, 1966 to October 7, 1966
October 19, 1966 to October 27, 1966
May 23, 1967 to June 16, 1967
July 3, 1967 to August 3, 1967
August 10, 1967 to August 16, 1967
September 8, 1967 to October 7, 1967
October 22, 1967 to November 14, 1967
November 29, 1967 to December 21, 1967
January 7, 1968 to January 15, 1968
January 30, 1968 to February 21, 1968

As to the each of the above Remand directives, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2016).

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremity in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T.D. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




